COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



  DORIAN KYLE SERMON,                              §
                                                                   No. 08-20-00071-CV
                Appellant,                         §
                                                                      Appeal from the
  v.                                               §
                                                                    383rd District Court
  MARISOL HERNANDEZ,                               §
                                                                 of El Paso County, Texas
                Appellee.                          §
                                                                  (TC# 2018DCM0750)
                                                   §




                                            ORDER
       On April 9, 2020, the Clerk of the Court sent Appellant a second notice that the $205 case

filing fee was past due. The notice requested payment of the fee and informed Appellant that failure

to make payment could be a ground for dismissing this appeal for want of prosecution. Following

the filing of the reporter’s record and the clerk’s record, the Clerk of the Court, on June 24, 2020,

sent Appellant an additional notice stating that neither an Appellant’s Brief or a motion for

extension of time had been filed and that we intended to dismiss this case for want of prosecution

absent a response from Appellant within 10 days.
       On July 7, 2020, Appellant filed a response requesting more time to pay the case filing fee

due to financial difficulties related to the ongoing COVID-19 situation. Appellant has since paid

the case filing fee. However, to date no Appellant’s Brief has been filed in this appeal, nor has

Appellant provided an explanation for not filing an Appellant’s Brief.

       Pursuant to Section 3(a) of the Texas Supreme Court’s Twenty-Second Emergency Order

Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-9095 (Tex. Aug. 6, 2020), this

Court may modify certain deadlines in response to concerns related to COVID-19. Given that

Appellant has indicated that COVID-related issues may be causing a delay, we exercise our

authority under the Emergency Order to extend the deadline to file a brief.

       Therefore, we GRANT Appellant an additional 30 days from the date of this order to file

a brief. This extension is FINAL and NO FURTHER EXTENSIONS OF TIME WILL BE

CONSIDERED ABSENT JUST CAUSE. Failure to timely file this brief may result in this case

being dismissed, without further notice, for want of prosecution and/or failure to comply with an

order of this Court. See TEX.R.APP.P. 42.3(b), (c).

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2020.


                                             PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2